COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00463-CR


Julio Ortiz Chavarria                     §    From the 297th District Court

                                          §    of Tarrant County (1292614D)

v.                                        §    April 2, 2015

                                          §    Opinion by Justice Gardner

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there were clerical errors in the trial court’s judgments. The judgments for count

one and count two are modified to delete the language “by threats and by placing

in fear” from both judgments. It is ordered that the judgments for counts one and

two from the trial court are affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Anne Gardner_________________
                                        Justice Anne Gardner